EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of April 5,
2011 by and among Sionix Corporation, a Nevada corporation (the “Company”), and
the purchaser whose name and address are set forth on the signature page annexed
hereto (the “Purchaser”).  The foregoing parties are sometimes referred to
hereinafter individually as a “Party” or collectively as the “Parties.”
 
RECITALS
 
WHEREAS, pursuant to the Subscription Application of the Purchaser of even date
herewith (each a “Subscription Application”), and pursuant to Section 4(2) of
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, the Company desires to sell to the Purchaser and the
Purchaser desires to acquire from the Company that number of units of the
Company’s securities (the “Units”) as are set forth on the Purchaser’s signature
page annexed hereto, at a price of $0.06 per Unit, subject to the terms and
conditions of this Agreement and the other documents or instruments contemplated
hereby; and
 
WHEREAS, each Unit consists of: (i) one share of the Company’s $0.001 par value
common stock (the “Common Stock”), and (ii) a Warrant to purchase the number of
shares of Common Stock equal to the number of Units purchased by the Purchaser
multiplied by fifty percent (50%) (collectively, “Warrants”). Warrants to be
issued in the form attached hereto as Exhibit A with an exercise price of $0.17
per share for a five-year period commencing upon the Closing.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
covenant and agree as follows:
 
AGREEMENT
 
Section 1.                      Sale and Issuance of Units.
 
1.1           Subject to the terms and conditions of this Agreement, the
Company’s board of directors has authorized the sale and issuance of up to
33,333,333 Units (the “Offering”).  At the Closing, the Company shall sell and
issue to the Purchaser, and the Purchaser shall purchase from the Company, the
number of Units set forth on the Purchaser’s signature page hereto. The Company
intends to enter into this same form of purchase agreement with certain other
purchasers (collectively, the “Other Purchasers”, and collectively with the
Purchaser, the “Purchasers”) and expects to complete sales of Units to
them.  The maximum number of Units that the Company may sell to the Purchasers
is 33,333,333. The Purchaser’s obligations hereunder are expressly not subject
to or conditioned on the purchase of Units by any or all of such Other
Purchasers.
 
1.2           The aggregate purchase price for the Units to be purchased by the
Purchaser (the “Purchase Price”) shall be the amount set forth on the
Purchaser’s signature page hereto.
 

 
1

--------------------------------------------------------------------------------

 

Section 2.                      The Closing.
 
2.1           The closing of the sale and issuance to the Purchaser (the
“Closing”) shall take place on the date when the Company’s legal counsel,
Richardson & Patel, LLP (the “Escrow Agent”), receives all of the materials
required pursuant to the Escrow Agreement annexed hereto as Exhibit B (the
“Escrow Agreement”), including, without limitation, immediately available funds
via wire transfer or a certified check equal to the subscription amount set
forth on the Purchaser’s signature page hereto.
 
2.2           At the Closing, the Company shall instruct its transfer agent to
issue and deliver to the Purchaser a certificate representing the Common Stock,
against receipt by the Escrow Agent of a certified bank check or wire transfer
in an aggregate amount equal to the Purchase Price for the Units set forth on
the Purchaser’s signature page hereto.
 
Section 3.                      Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Purchaser as follows:
 
3.1           Organization.
 
The Company is duly organized, validly existing and in good standing under the
laws of the State of Nevada and is qualified to conduct its business as a
foreign corporation in each jurisdiction where the failure to be so qualified
would have a material adverse effect on the Company.
 
3.2           Authorization of Agreement, Etc.
 
The execution, delivery, and performance by the Company of its obligations under
this Agreement, the Escrow Agreement, the Subscription Application, the Warrants
and each other document or instrument contemplated hereby or thereby
(collectively, the “Transaction Documents”) has been duly authorized by all
requisite corporate action on the part of the Company; and this Agreement and
the Transaction Documents have been duly executed and delivered by the
Company.  Each of the Transaction Documents, when executed and delivered by the
Company, constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium, or other similar laws affecting creditors’ rights and remedies
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
 
 
3.3
Issuance of Common Stock and Warrants.

 
The Units are duly authorized and, when paid for and issued in accordance with
the Transaction Documents, will be duly and validly issued, fully paid, and
nonassessable, free and clear of all liens.
 

 
2

--------------------------------------------------------------------------------

 

Section 4.                      Representations and Warranties of the Purchaser.
 
The Purchaser hereby represents and warrants to the Company as follows:
 
4.1           Authorization of the Documents.
 
The Purchaser has all requisite power and authority (corporate or otherwise) to
execute, deliver, and perform its obligations under the Transaction Documents,
and the execution, delivery, and performance by the Purchaser of its obligations
under the Transaction Documents has been duly authorized by all requisite action
on the part of the Purchaser and each such Transaction Document, when executed
and delivered by the Purchaser, shall constitute the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
4.2           Investment Representations.
 
All of the representations, warranties, and information of the Purchaser as set
forth in the Purchaser’s Subscription Application are incorporated by reference
herein, shall be deemed to be a part hereof, and shall be true and correct at
the Closing with the same force and effect as if made by the Purchaser as of the
date thereof.
 
 
4.3
Access to Company Information.

 
The Purchaser acknowledges that it has been afforded access and the opportunity
to obtain all financial and other information concerning the Company that such
Purchaser desires (including the opportunity to meet with the Company’s
executive officers, either in person or telephonically). The Purchaser has
reviewed copies of all reports filed by the Company (the “Filings”) with the
Securities and Exchange Commission (the “Commission”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), since September 30, 2007,
all of which are available for review at www.sec.gov.  The Purchaser further
acknowledges that it is familiar with the contents of the Filings and that there
is no further information about the Company that the Purchaser desires in
determining whether to acquire the Units in the Offering.
 
4.4           Risk Factors
 
The Purchaser understands that an investment in the Units entails a substantial
risk of loss.  The purchaser has read and understands all of the Risk Factors
set forth in the Company’s annual report on Form 10-K filed with the Commission
on January 7, 2011, and registration statements filed subsequently with the
Commission.
 

 
3

--------------------------------------------------------------------------------

 

Section 5.                      Brokers and Finders.


The Company will pay NYPPEX, LLC (“NYPPEX”), a registered broker-dealer engaged
as a finder for the Company, (i) approximately 10% of the Purchase Price and
(ii) a warrant, in substantially the same form as the Warrants, to purchase an
aggregate of approximately 10% of the number of shares of Common Stock issued to
the Purchaser at the Closing at an exercise price of $0.06 per share for a
five-year period commencing upon the Closing.  NYPPEX is not serving as
placement agent for the Offering and has not performed any due diligence on the
Company.  The Purchaser acknowledges and agrees that NYPPEX is not making any
recommendation to the Purchaser with respect to the Units, and that any and all
due diligence must be performed by the Purchaser prior to making an investment
in the Offering.


Section 6.                      Indemnification by the Purchaser.


The Purchaser hereby agrees to indemnify and defend (with counsel acceptable to
the Company) the Company and its officers, directors, employees, and agents and
hold them harmless from and against any and all liability, loss, damage, cost,
or expense, including costs and reasonable attorneys’ fees, incurred on account
of or arising from:


(a)           any breach of or inaccuracy in any of the Purchaser’s
representations, warranties, or agreements made herein, in any of the
Transaction Documents, or in any document or instrument contemplated hereby or
thereby; and


(b)           any action, suit, or proceeding based on a claim that the
Purchaser’s representations, warranties or agreements made herein, in any of the
Transaction Documents, or in any document or instrument contemplated hereby or
thereby, were inaccurate or misleading, or otherwise cause for obtaining damages
or redress from the Company or any current or former officer, director,
employee, or agent of the Company under the Securities Act.


Section 7.                      Successors and Assigns.
 
This Agreement shall bind and inure to the benefit of the Company, the
Purchaser, and their respective successors and assigns.
 
Section 8.                      Entire Agreement.
 
This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, whether written or verbal,
among the Parties with respect thereto.
 

 
4

--------------------------------------------------------------------------------

 

Section 9.                      Notices.
 
All notices, demands and requests of any kind to be delivered to any Party in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by internationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:
 
if to the Company, to:
 
Sionix Corporation
2801 Ocean Park Blvd., Suite 339
Santa Monica, CA 90405
Attention: David R. Wells, President & CFO




with a copy to:


Richardson & Patel LLP
10900 Wilshire Blvd., Suite 500
Los Angeles, CA 90025
Attention: Edgar D. Park


if to the Purchaser, to:
 
at the address of the Purchaser set forth on the Purchaser’s signature page
hereto;


or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties to this Agreement in writing in accordance with
the provisions of this Section.  Any such notice or communication shall be
deemed to have been received (i) in the case of personal delivery, on the date
of such delivery, (ii) in the case of internationally-recognized overnight
courier, on the next business day after the date when sent and (iii) in the case
of mailing, on the third business day following that on which the piece of mail
containing such communication is posted.
 
Section 10.                      Amendments.
 
This Agreement may not be modified or amended, nor may any provision of this
Agreement be waived, except as evidenced by a written agreement duly executed by
Purchasers who hold a majority of the Common Stock and shares of Common Stock
underlying Warrants acquired in the Offering.
 

 
5

--------------------------------------------------------------------------------

 

Section 11.                      Governing Law; Waiver of Jury Trial.
 
All questions concerning the construction, interpretation, and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of the State of California without giving effect to any choice or
conflict of law provision or rule (whether in the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.  In furtherance of the
foregoing, the internal law of the State of California will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.
 
Section 12.                      Submission to Jurisdiction.
 
Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of California and the United States of America located
in the City of Los Angeles, California, and, by execution and delivery of this
Agreement, the Company hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  The
Purchaser hereby irrevocably waives, in connection with any such action or
proceeding, any objection, including, without limitation, any objection to the
venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.  The Purchaser hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address as set forth herein.
 
Section 13.                      Severability.
 
It is the desire and intent of the Parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, in
the event that any provision of this Agreement would be held in any jurisdiction
to be invalid, prohibited, or unenforceable for any reason, such provision, as
to such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited, or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 14.                      Independence of Agreements, Covenants,
Representations and Warranties.
 
All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant.  In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder.  The
exhibits and any schedules annexed hereto are hereby made part of this Agreement
in all respects.
 

 
6

--------------------------------------------------------------------------------

 

Section 15.                      Counterparts.
 
This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement.  Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.
 
Section 16.                      Headings.
 
The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
Section 17.                      Expenses.
 
Each Party shall pay its own fees and expenses incurred in connection with the
negotiation, execution, delivery and performance of this Agreement, the
Transaction Documents and any document or instrument contemplated hereby or
thereby.
 
Section 18.                      Preparation of Agreement.
 
The Company prepared this Agreement and the Transaction Documents solely on its
behalf.  Each Party to this Agreement acknowledges that: (i) the Party had the
advice of, or sufficient opportunity to obtain the advice of, legal counsel
separate and independent of legal counsel for any other Party hereto; (ii) the
terms of the transactions contemplated by this Agreement are fair and reasonable
to such Party; and (iii) such Party has voluntarily entered into the
transactions contemplated by this Agreement without duress or coercion.  Each
Party further acknowledges that such Party was not represented by the legal
counsel of any other Party hereto in connection with the transactions
contemplated by this Agreement, nor was he or it under any belief or
understanding that such legal counsel was representing his or its
interests.  Each Party agrees that no conflict, omission, or ambiguity in this
Agreement, or the interpretation thereof, shall be presumed, implied, or
otherwise construed against any other Party to this Agreement on the basis that
such Party was responsible for drafting this Agreement.


Section 19.                      Use of Proceeds.


The Company shall use the net proceeds from the Offering for general working
capital purposes.  The term “Company indebtedness” shall not include account and
trade payables incurred in the ordinary course of business or accrued but unpaid
wages or consulting fees.


 
[SIGNATURE PAGES FOLLOW]
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Securities
Purchase Agreement as of the date first written above.
 
 

 
COMPANY:
           
SIONIX CORPORATION
                           
By:
       
Name: David R. Wells
     
Title:  Chief Financial Officer
 













 



 
[PURCHASER’S SIGNATURE PAGE FOLLOWS]
 

 
8

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE TO SIONIX CORPORATION
SECURITIES PURCHASE AGREEMENT


PURCHASER:
               
Name of Purchaser (Individual or
 
Name of Individual representing
  Institution)
 
Purchaser (if an Institution)
                 
Title of Individual representing
 
Signature of Individual Purchaser or
  Purchaser (if an Institution)
 
  Individual representing Purchaser
           
Address:
               
Telephone:
               
Facsimile:
                     
Number of Units
               
Aggregate Purchase Price
   



 



 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Warrant

 
10

--------------------------------------------------------------------------------

 



EXHIBIT B


Escrow Agreement

 
11
 